DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolotin et al. US 5,939,611.
Bolotin discloses an automated pick and place system for devices comprising:
(Re claim 1) “a plurality of sockets for receiving devices” (18 figure 4,7). “a movable pick head configured to pick devices from a supply and place the devices into the plurality of sockets based upon a stored location of each of the plurality of sockets” (12,26 figure 4,7). “a sensor configured to detect a change in position or orientation of a device placed into one of the plurality of sockets, the movable pick head configured to calibrate the stored location of the one of the plurality of sockets based upon the detected change in position or orientation” (28 figure 5A, col 4 lines 50-64)
(Re claim 2) “wherein the plurality of sockets are arranged in a plurality of sites, wherein each of the plurality of sites include a subset of the plurality of sockets, and wherein each of the sites is configured to simultaneously program devices received in the associated subset of the plurality of sockets” (18 figure 4,7, col 5 lines 25-30).

(Re claim 4) “the computer is programmed to initiate programming of a first site of the plurality of sites upon calibration of the stored locations of a first subset of the plurality of sockets associated with the first site prior to calibration of the stored locations of a second subset of the plurality of sockets associated with a second site of the plurality of sites” (col 6 lines 1-17).
(Re claim 5) “wherein the sensor includes a camera” (col 3 lines 41-57).
	(Re claim 6) “the camera takes a first image of the device prior to release by the pick head to the one of the plurality of sockets and wherein the camera takes a second image of the device after the device is received in the one of the plurality of sockets” (col 2-3 lines 57-7).
(Re claim 7) “the computer is programmed to compare the first image to the second image to detect the change in position or orientation” (col 2-3 lines 57-7).

Bolotin discloses a method for self-teaching socket location by an automated pick and place system, the method including the steps of: 
(Re claim 8)”a) picking a device” (12 figure 4,7). “b) moving the device to a stored location of a socket” (20,16 figure 4,7). “c) placing the device in the socket” (18 figure 4,7, col 2-3 lines 57-7). “d) determining a placed location of the device in the socket” (col 2-3 lines 57-7). “e) modifying the stored location of the socket based upon said step d)” (col 2-3 lines 57-7).
(Re claim 9) “steps a)-e) are performed automatically by or at the direction of a computer” (col 4 lines 31-49).
(Re claim 10) “the socket is a first socket of a plurality of sockets, and wherein said steps a)-e) are performed for each of the plurality of sockets” (18 figure 7).

(Re claim 12) “the device is one of a plurality of first devices each placed into one of the plurality of sockets at the first site” (16,18,20 figure 7).
(Re claim 13) “wherein said steps a)-e) are repeated for each of a plurality of sites including the first site” (col 5 lines 55-62).
(Re claim 14) “including the step of initiating programming of the devices at the first site before initiating steps a)-e) for a second site of the plurality of sites” (col 6 lines 1-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolotin.
Bolotin discloses a method of programming a plurality of devices including the steps of:
(Re claim 15) “a) calibrating locations of a … of first sockets at a first site” (col 5 lines 55-62). “b) placing a first … of devices in the … of first sockets at the first site” (col 1-2 lines 66-16). “c) initiating programming of the first … of devices in the plurality of first sockets” (col 6 lines 1-17). “d) calibrating locations of a … of second sockets at a second site;” (col 5 lines 55-62). “e) after said step c), placing a second plurality of devices in the plurality of second sockets at the second site;” (col 5 lines 31-39). “f) initiating programming of the second plurality of devices in the plurality of second sockets” (col 6 lines 1-17).

Johnson teaches that there are a plurality of sockets at each site.
Increasing the number of sockets at each site is a mere duplication of parts and does not define beyond the present prior art of record.
It would have been obvious to one skilled in the art to modify the system of Bolotin to include multiple sockets at each site because it would increase the number of devices which can be handled by the system simultaneously.
(Re claim 16) “wherein the locations of each of the plurality of first sockets at the first site is calibrated in said step a) after each of the first plurality of devices is placed into associated ones of the plurality of first sockets at the first site in said step b).” (col 5 lines 31-39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2007/0271638, 2018/0117767 and 2018/0236669.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655